Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

 Criminal Case No. 20-cr-036-WJM

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 1.    JORGE DE LA ROSA-CALDERON,
 2.    EMILIO JOSIAH DEHERRERA,
 3.    JANINE JANELLE DEHERRERA,
 4.    ALEXZANDER BLAIR, and
 5.    WESLEY PAPPAS,

       Defendants.


                    ORDER GRANTING IN PART AND DENYING IN PART
                           DEFENDANTS’ JAMES MOTIONS


       The Government charges Defendants Jorge De La Rosa-Calderon, Emilio

 Josiah DeHerrera (“E. DeHerrera”), Janine Janelle DeHerrera (“J. DeHerrera”), and

 Wesley Pappas as follows:

       •       Defendant Jorge De La Rosa-Calderon with four counts of possession of
               a firearm / ammunition by a felon, in violation of 18 U.S.C. § 922(g)(1);

       •       Defendants De La Rosa-Calderon, E. DeHerrera, J. DeHerrera, and
               Pappas with one count of conspiracy to distribute and possess with intent
               to distribute one or more of the following controlled substances: (1) 50
               grams and more of methamphetamine; (2) a mixture and substance
               containing a detectable amount of heroin; and (3) a mixture and
               substance containing a detectable amount of
               N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), in
               violation of 21 U.S.C. § 846;

       •       Defendants De La Rosa-Calderon, E. DeHerrera, and J. DeHerrera with
               one count of distribution and possession with intent to distribute a mixture
               and substance containing a detectable amount of methamphetamine, in
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 2 of 17




              violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2;

       •      Defendants De La Rosa-Calderon, E. DeHerrera, and J. DeHerrera, and
              Pappas with one count of distribution and possession with intent to
              distribute 50 grams or more of methamphetamine, in violation of 21
              U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii), and 18 U.S.C. § 2;

       •      Defendants De La Rosa-Calderon, E. DeHerrera, and J. DeHerrera with
              one count of distribution and possession with intent to distribute a mixture
              or substance containing a detectable amount of heroin, in violation of 21
              U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2;

       •      Defendants De La Rosa-Calderon, E. DeHerrera, and J. DeHerrera with
              one count of distribution and possession with intent to distribute a mixture
              or substance containing a detectable amount of
              N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), in
              violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2;

       •      Defendants De La Rosa-Calderon and E. DeHerrera with two counts and
              one count, respectively, of possession of a firearm in furtherance of a
              drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i);

       •      Defendants De La Rosa-Calderon and Pappas with one count of
              possession with intent to distribute a mixture and substance containing a
              detectable amount of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
              (b)(1)(C);

       •      Defendant De La Rosa-Calderon with one count of illegal re-entry after
              deportation, in violation of 8 U.S.C. § 1326(a), (b)(1);

       •      Defendant J. DeHerrera with one count of knowing transfer of a firearm
              for use in a drug trafficking crime, in violation of 18 U.S.C. 924(h); and

       •      Defendant Pappas with one count of possession with intent to distribute
              28 grams or more of a mixture and substance containing a detectable
              amount of cocaine base (crack cocaine), in violation of 21 U.S.C. §§
              841(a)(1) and (b)(1)(B)(iii).

 (ECF No. 38.)

       Before the Court are the motions for James hearings filed by J. DeHerrera (ECF

 No. 47), Pappas (ECF No. 81), De La Rosa-Calderon (ECF No. 129), and E. DeHerrera

 (ECF No. 131). Defendants seek a pretrial “James determination,” i.e., a ruling on

                                             2
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 3 of 17




 whether alleged co-conspirator statements satisfy Federal Rule of Evidence

 801(d)(2)(E) and may therefore be introduced against them at trial for the truth of the

 matters asserted.1

        The alleged co-conspirators in this case are De La Rosa-Calderon, E.

 DeHerrera, J. DeHerrera, and Pappas. (See ECF No. 94 at 5.) The Court presumes

 familiarity with the facts leading to the co-conspirators’ arrest on February 5, 2020, as

 described in the Court’s Order Denying Pappas’s Motion for a Franks Hearing and

 Order Granting Pappas’s Motion to Suppress. (ECF Nos. 170, 188.)

        The undersigned ordered the Government to respond to Defendants’ motions

 with a detailed written proffer of co-conspirator statements it intends to introduce for the

 truth of the matters asserted. (See ECF Nos. 100, 160.) The Government submitted a

 proffer containing 14 statements. (ECF Nos. 94, 137, 143, 145.) De La Rosa-

 Calderon, J. DeHerrera, and Pappas responded in opposition to the adm issibility of all

 14 statements.2 (ECF Nos. 103, 165, 173.)

        For the reasons explained below, Defendants’ objections are sustained in part

 and overruled in part.



        1
           The practice surrounding Rule 801(d)(2)(E) embodies what is commonly referred to
 as a James determination, which gets its name from United States v. James, where the Fifth
 Circuit held that a declaration by one defendant is admissible against other defendants only
 when there is a “sufficient showing, by independent evidence, of a conspiracy among one or
 more other defendants and the declarant and if the declarations at issue were in furtherance of
 that conspiracy.” 590 F.2d 575, 581 (5th Cir. 1979). The Court at times employs the James
 terminology in this Order, in accordance with common practice. But, ultimately, admissibility of
 the co-conspirator statements is governed by Rule 801(d)(2)(E).
        2
          Although the Government ordered E. DeHerrera to file a reply on or before October 9,
 2020 (see ECF No. 160), E. DeHerrera did not file a reply brief and has waived his opposition to
 the admissibility of the statements.

                                                3
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 4 of 17




                               I. NO HEARING NECESSARY

        A district court can “only admit co-conspirator statements if it holds a James

 hearing or conditions admission on forthcoming proof of a predicate conspiracy through

 trial testimony or other evidence.” United States v. Townley, 472 F.3d 1267, 1273 (10th

 Cir. 2007) (internal quotation marks omitted). Therefore, although a hearing is not

 required, the Tenth Circuit has expressed a “strong preference” for pretrial James

 proceedings. Id. The reason for this preference is that if a court provisionally admits a

 statement with the caveat that the Government “connect up” the statement to sufficient

 evidence of a predicate conspiracy at trial, the risk of prejudice to a defendant is high

 should the Government later fail to meet its burden. United States v. Urena, 27 F.3d

 1487, 1491 (10th Cir. 1994). Nevertheless, whether to hold a James hearing rests

 within the Court’s discretion. Id.

        The Court has reviewed the briefing on this issue and determined that a hearing

 is not necessary to resolve the admissibility of the Government’s proposed co-

 conspirator statements. The Court therefore decides the matter on the briefing

 submitted by the parties.

                                      II. LEGAL STANDARD

        Federal Rule of Evidence 801(d)(2)(E) provides that a statement is “not hearsay”

 if it “is offered against an opposing party” and it “was made by the party’s [co-

 conspirator] during and in furtherance of the conspiracy.” However, “[b]efore admitting

 statements into evidence under the [co-conspirator] exception to the hearsay rule, the

 district court must determine by a preponderance of the evidence that: (1) a conspiracy

 existed; (2) the declarant and the defendant were both members of the conspiracy; and

                                              4
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 5 of 17




 (3) the statements were made in the course of and in furtherance of the conspiracy.”

 United States v. Alcorta, 853 F.3d 1123, 1137 (10th Cir. 2017).

        Whether this standard is satisfied is a “preliminary question about whether . . .

 evidence is admissible,” meaning the Court “is not bound by evidence rules, except

 those on privilege,” when resolving the question. Fed. R. Evid. 104(a); Bourjaily v.

 United States, 483 U.S. 171, 178–79 (1987). As the of fering party, the Government

 bears the burden of showing the preliminary facts by a preponderance of the evidence.

 United States v. Perez, 989 F.2d 1574, 1577 (10th Cir. 1993) (en banc).

        “The court may consider both independent evidence and the statements

 themselves when making this finding.” United States v. Rutland, 705 F.3d 1238, 1248

 (10th Cir. 2013); see also Bourjaily, 483 U.S. at 180 (“[T]here is little doubt that a co-

 conspirator’s statements could themselves be probative of the existence of a

 conspiracy and the participation of both the defendant and the declarant in the

 conspiracy.”). The Tenth Circuit requires “at most that there be some independent

 evidence linking the defendant to the conspiracy.” Alcorta, 853 F.3d at 1142; see also

 United States v. Rascon, 8 F.3d 1537, 1541 (10th Cir. 1993) (“most courts require

 some reliable corroborating evidence apart from the [co-conspirator]’s statements

 before those statements may be used”). However, the independent evidence “need not

 be substantial.” Alcorta, 853 F.3d at 142 (internal quotation marks omitted).

                                        III. ANALYSIS

 A.     Existence of a Conspiracy

        To prove that a conspiracy existed the Government must show: (1) two or more

 persons agreed to violate the law; (2) the defendants knew the essential objectives of

                                               5
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 6 of 17




 the conspiracy; (3) the defendants knowingly and voluntarily participated in the

 conspiracy; and (4) the alleged co-conspirators were interdependent. United States v.

 Small, 423 F.3d 1164, 1182 (10th Cir. 2005). “T he core of a conspiracy is an

 agreement to commit an unlawful act.” United States v. Esparsen, 930 F.2d 1461,

 1471 (10th Cir. 1991). To prove knowledge of the essential objectives of a conspiracy,

 the Government does not have to show the alleged co-conspirators knew all the details

 or all the members of a conspiracy. Id. “Rather, the government only needs to

 demonstrate the defendant shared a common purpose or design with his alleged co-

 conspirators.” United States v. Yehling, 456 F.3d 1236, 1240 (10th Cir. 2006) (internal

 quotation marks omitted). A conspiracy may be inferred from circumstantial evidence.

 United States. v. Bucaro, 801 F.2d 1230, 1232 (10th Cir. 1986).

        The Court will analyze whether: (1) the Government has met its burden in

 establishing that the existence of conspiracy between De La Rosa-Calderon, E.

 DeHerrera, and J. DeHerrera; and (2) whether this conspiracy also included Pappas.

        1.      Existence of a Conspiracy Between De La Rosa-Calderon, E. DeHerrera,
                and J. DeHerrera

        Assuming undercover ATF agents testify consistent with the Government’s

 expectation, the Court finds that the Government will demonstrate, by a preponderance

 of the evidence, the existence of the alleged conspiracy between De La Rosa-Calderon,

 E. DeHerrera, and J. DeHerrera. In particular, undercover ATF agents are expected to

 testify to the following:

        •       They conducted firearms transactions with E. DeHerrera,
                who introduced the undercover ATF agents to his mother, J.
                DeHerrera, and her boyfriend, De La Rosa-Calderon. (ECF
                No. 94 at 8.)

                                             6
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 7 of 17




       •      In October 2019, the undercover ATF agents asked E.
              DeHerrera whether he had a source for methamphetamine,
              and E. DeHerrera had informed him that De La Rosa-
              Calderon could supply “everything.” (ECF No. 94-1 at 3
              (Statement #2).) De La Rosa-Calderon, in turn, informed
              the undercover agents that although he was not sure that he
              could get crystal methamphetamine as requested, they
              should let E. DeHerrera know what they need. (Id. at 4
              (Statement #3).)

       •      On December 4, 2019, De La Rosa-Calderon and an
              undercover agent conducted a narcotics transaction at the
              front of a car where J. DeHerrera sat with the windows rolled
              down. (ECF No. 94 at 9.) During that meeting, De La Rosa-
              Calderon informed the undercover agent that he could
              supply pounds of methamphetamine and he and the
              undercover agent discussed a transaction for a pound of
              methamphetamine. (Id.) De La Rosa-Calderon also
              informed the undercover agent that he had “blues” that he
              was willing to sell. (Id.)

       •      On January 3, 2020, De La Rosa-Calderon, E. DeHerrera,
              and J. DeHerrera met with undercover agents to conduct a
              firearms and narcotics passenger. (Id. at 10.) De La Rosa-
              Calderon conducted a drug transaction on the hood of the
              car in front of J. DeHerrera and pulled out two bags
              containing methamphetamine and an 8-ball of heroin. (Id.)

       •      On 15 occasions between January 7 and February 3, 2020,
              De La Rosa-Calderon, E. DeHerrera, and J. DeHerrera
              traveled to Pappas’s residence, a suspected stash house, at
              all hours of the day for short periods of time. (Id.) On one
              trip, De La Rosa-Calderon entered and left Pappas’s
              residence carrying a black bag that was “visually consistent”
              with the black bag that he used to carry narcotics to his
              transaction with the undercover agents on January 3, 2020.
              (Id.)

       •      De La Rosa-Calderon and an undercover agent arranged for
              a five-pound methamphetamine transaction on February 5,
              2020.3 (Id. at 11.) De La Rosa-Calderon E. DeHerrera, and

       3
          However, De La Rosa-Calderon was not able to obtain the methamphetamine from
 his source prior to this meeting. (ECF No. 94 at 11.)

                                            7
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 8 of 17




               J. DeHerrera all attended this meeting. (Id.)

        This anticipated testimony is corroborated by: (1) video footage of October 8,

 2019, December 4, 2019, and February 5, 2020 meetings between De La Rosa-

 Calderon, E. DeHerrera, J. DeHerrera and undercover agents; and (2) an audio

 recording of a January 1, 2020 phone call in which E. DeHerrera and set up a time to

 meet for a narcotics transaction. (ECF No. 94-2.)

        De La Rosa-Calderon argues that the Government’s proffer “fails to show any

 agreement between [himself] and the other members of the alleged conspiracy.” (ECF

 No. 173 at 5.) Likewise, J. DeHerrera argues that the there are no statements

 attributable to her and that “there is no connection [betw een] declarant[s] and [her] to

 the conspiracy.” (ECF No. 165.)

        However, the Government does not have to prove an express or formal

 agreement was made. See United States v. Suntar Roofing, Inc., 897 F.2d 469, 474

 (10th Cir.1990) (recognizing that an “agreement may be shown by a concert of action

 by members who participate with knowledge of the common purpose”). It merely has to

 show the co-conspirators “tacitly came to a mutual understanding.” Rutland, 705 F.3d

 at 1250.

        Here, the Government has established facts from which a reasonable factfinder

 could find by a preponderance of the evidence that De La Rosa-Calderon, E.

 DeHerrera, and J. DeHerrera entered into a conspiracy in which they agreed to violate

 the law, knew the essential objectives of the conspiracy, knowingly and voluntarily

 participated in the conspiracy, and were interdependent. They jointly attended

 meetings during which one or more members of the conspiracy sold narcotics to

                                              8
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 9 of 17




 undercover agents. A knowing and voluntary conspiracy with interdependence between

 the members can be inferred from the fact that: (1) E. DeHerrera introduced De La

 Rosa-Calderon and J. DeHerrera to undercover agents and informed the agents that

 De La Rosa-Calderon could supply “everything”; and (2) De La Rosa-Calderon directed

 the undercover agents to tell E. DeHerrera what narcotics they were seeking. (ECF No.

 94-1 at 3–4.)

       Although J. DeHerrera did not speak to undercover agents, she was present with

 De La Rosa-Calderon and E. DeHerrera at meetings with undercover agents, and she

 did not object when De La Rosa-Calderon conducted narcotics transactions in her

 presence. (ECF No. 94-2.) Moreover, the Government has represented that its

 evidence at trial will demonstrate that on at least 15 occasions between January 7 and

 February 3, 2020, J. DeHerrera traveled with De La Rosa-Calderon and E. DeHerrera

 to Pappas’s residence, which was later found to contain substantial amounts of

 narcotics. (ECF No. 94 at 10–12.) Thus, based on reasonable inferences from the

 facts and circumstances of this case, the Court finds that the Government has

 established by a preponderance of the evidence that J. DeHerrera was a member of a

 conspiracy with De La Rosa-Calderon and E. DeHerrera.

       2.        Existence of a Conspiracy Between De La Rosa-Calderon, E. DeHerrera,
                 J. DeHerrera, and Pappas

       The Court next turns to the question about whether the Government has

 established that Pappas was also a member of the conspiracy with De La Rosa-

 Calderon, E. DeHerrera, and J. DeHerrera.

       De La Rosa-Calderon argues that the evidence merely shows that “they were in


                                             9
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 10 of 17




 the same apartment unit on various occasions.” (ECF No. 173 at 5.) According to De

 La Rosa-Calderon, the fact that the DEA ultimately seized narcotics from Pappas’s

 residence on February 5, 2020 does not change this analysis because “[n]o one

 becomes a member of a conspiracy merely by associating with conspirators known to

 be involved in a crime.” (Id.) Likewise, Pappas argues that “[t]here is simply no

 evidence in the proffer that shows [him] entering into any conspiratorial agreement.”

 (ECF No. 103 at 3.)

        Although there are no statements explicitly identifying Pappas as a member of

 the conspiracy, a conspiracy including Pappas may nonetheless be inferred

 circumstantially by a preponderance of the evidence by the acts of the other conspiracy

 members. Likewise, it may be inferred that Pappas knew the essential objectives of the

 conspiracy, knowingly and voluntarily participated in the conspiracy, and was an

 interdependent member of the conspiracy based on the following facts.

        First, on January 3, 2020, after conducting a methamphetamine and heroin sale

 with undercover agents, De La Rosa-Calderon’s cell phone showed that he was at

 Pappas’s residence within 45 minutes of the drug deal.4 (ECF No. 94 at 10.)

        Second, between January 7 and February 3, 2020, De La Rosa-Calderon, E.


        4
           In the affidavit for a search warrant to search Pappas’s residence, the ATF agent
 represented that “Based on your affiant’s training and experience, your affiant believes DE LA
 ROSA-CALDERON sourced the narcotics from [Pappas’s residence]. Your affiant further
 believes that DE LA ROSA-CALDERON received the narcotics on consignment from [Pappas’s
 residence] and returned to [Pappas’s residence] after the [undercover] purchase to drop of the
 proceeds from the transaction. This belief is based on DE LA ROSA-CALDERON proceeding
 to [Pappas’s residence] immediately after the January 3, 2020 transaction. Your affiant’s
 training and experience has shown that . . . stash houses are also commonly used, whether to
 store a larger cache of firearms/narcotics and/or proceeds. The behavior exhibited by DE LA
 ROSA-CALDERON, J. DEHERRERA, and E. DEHERRERA with [Pappas’s residence] . . . is
 indicative that they use this location as a stash house.” (ECF No. 80-1 at 13–14, ¶ 15.)

                                               10
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 11 of 17




 DeHerrera, and J. DeHerrera entered Pappas’s residence on at least 15 occasions at

 all hours of the day and for short periods of time. (Id.) During one such occasion, De

 La Rosa-Calderon entered and left Pappas’s residents carrying a black bag that “was

 visually consistent with the black bag he used to carry the narcotics he sold on January

 3, 2020.” (Id.)

        Third, De La Rosa-Calderon and an undercover agent arranged for a five-pound

 methamphetamine transaction to occur on February 5, 2020. (Id.) During that

 conversation, De La Rosa-Calderon indicated that he would have to obtain the

 methamphetamine if the undercover agent was interested in purchasing it. (Id.)

 Thereafter, pole camera footage showed De La Rosa-Calderon, E. DeHerrera, and J.

 DeHerrera enter Pappas’s residence shortly after midnight and stay for approximately

 two hours. (Id.)

        Finally, on February 5, 2020, De La Rosa-Calderon, and E. DeHerrera told

 undercover agents that they were unable to obbain the five pounds of methampetamine

 from their source, but that their source—identified as “Englewood”—would obtain the

 methamphetamine at around 7 p.m. that evening. (Id.) During an execution of a

 search warrant of Pappas’s Englewood residence that evening, agents uncovered 375

 gross grams of suspected methamphetamine, approximately 72 gross grams of

 suspected cocaine, approximately 79 gross grams of suspected crack cocaine, and

 approximately 128 gross grams of suspected fentanyl pills that were “visually consistent

 with the pills sold” by De La Rosa-Calderon on January 3, 2020. (Id.)

        Pappas raises the possibility that the “individuals identified are involved in not



                                              11
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 12 of 17




 one but multiple different conspiratorial groups.”5 (ECF No. 103 at 2.) However, it is

 not required for every co-conspirator to “know of the . . . full extent of the conspiracy [as

 long as he has] a general awareness of both the scope and the objective of the

 enterprise.” United States v. Eads, 191 F.3d 1206, 1210 (10th Cir. 1999) (brackets in

 original); United States v. Watson, 594 F.2d 1330, 1340 (10th Cir. 1979) (“W here large

 quantities of narcotics are being distributed, each major buyer may be presumed to

 know that he is part of a wide-ranging venture, the success of which depends on

 performance by others whose identity he may not even know.”).

         Here, the evidence suggests that Pappas joined a conspiracy that included De

 La Rosa-Calderon, E. DeHerrera, and J. DeHerrera based on a “com mon purpose or

 design,” i.e., selling narcotics in Colorado. See United States v. Evans, 970 F.2d 663,

 669 (10th Cir.1992); Yehling, 456 F.3d at 1240. The circumstantial evidence further

 suggests that Pappas knew the essential objectives of the conspiracy, knowingly and

 voluntarily participated in the conspiracy, and was interdependent (i.e., by providing

 narcotics that the other members of the conspiracy sold).

 B.      Statements Made During the Course and In Furtherance of the Conspiracy

         The Court next considers whether the 14 statements identified by the Government

 “were made in the course of and in furtherance of the conspiracy.” Alcorta, 853 F.3d at

 1137.

         1.     During the Course of the Conspiracy

         “A [co-conspirator] statement is made ‘during the course’ of the conspiracy if it is

         5
          This argument would hold more weight if the declarants were individuals other than
 De La Rosa-Calderon or E. DeHerrera, and there was no evidence linking Pappas to a
 conspiracy with the declarants. That is not the case here.

                                              12
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 13 of 17




 made before the objectives of the conspiracy have either failed or been achieved.”

 United States v. Owens, 70 F.3d 1118, 1126 (10th Cir. 1995) (internal quotation

 omitted); see also Krulewitch v. United States, 336 U.S. 440, 442-43 (1949) (holding

 that a declaration made after the conspiracy’s “objectives either had failed or had been

 achieved” was inadmissible because it was not made pursuant to and in furtherance of

 the conspiracy). Statements made by co-conspirators during the conspiracy are

 admissible against a defendant who subsequently joins the conspiracy. United States

 v. Brown, 943 F.2d 1246, 1255 (10th Cir. 1991). However, to avoid improperly

 broadening the scope of conspiracy prosecutions, the Court “must carefully ascertain

 the nature and extent of a conspiracy in determining whether acts or statements can

 properly be viewed as made during its existence.” Perez, 989 F.2d at 1579.

        De La Rosa-Calderon and Pappas contend that because Count T hree of the

 Superseding Indictment charges a conspiracy beginning “[f]rom a time unknown but not

 later than December 2019,” the Court should not admit statements made prior to

 December 2019.6 (ECF No. 103 at 2; ECF No. 173 at 4.) However, the preponderance

 of evidence suggests that a conspiracy including De La Rosa-Calderon, E. DeHerrera,

 and J. DeHerrera existed at least by October 2019 when these individuals began

 meeting with undercover agents and selling narcotics. (ECF No. 94 at 8.) Even

 assuming Pappas was not a member of the conspiracy prior to December 2019,

 previous statements made by Pappas’s co-conspirators are nonetheless admissible


        6
            The parties provide no case law in support of their argument that statements made
 prior to the indictment’s beginning date for a conspiracy cannot be introduced under Rule
 801(d)(2)(E) where, as here, the Government has established by a preponderance of the
 evidence that the conspiracy began at an earlier date.

                                               13
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 14 of 17




 against Pappas. See Brown, 943 F.2d at 1255 (“previous statements made by

 co-conspirators are admissible against a defendant who subsequently joins the

 conspiracy”); United States v. Baines, 812 F.2d 41, 42 (1st Cir. 1987) (“[A] conspiracy is

 like a train. When a party knowingly steps aboard, he is part of the crew, and assumes

 conspirator’s responsibility for the existing freight—or conduct—regardless of whether

 he is aware of just what it is composed.”).

        Accordingly, the Court finds that the Government has met its burden in showing

 that the co-conspirator statements were made during the course of the conspiracy.

        2.     In Furtherance of the Conspiracy

        Last, the Court must determine whether each of the proffered statements was

 made “in furtherance of” the predicate conspiracy. “[T]he in-furtherance requirement

 . . . embodies the [Rule] drafters’ desire to strike a balance between the great need for

 conspirators’ statements in combating undesirable criminal activity which is inherently

 secretive and difficult of proof, and the need to protect the accused against idle chatter

 of criminal partners as well as inadvertently misreported and deliberately fabricated

 evidence.” Alcorta, 853 F.3d at 1137 (quoting Perez, 989 F.2d at 1578).

        “A wide array of statements can fit this requirements.” Alcorta, 853 F.3d at 1137.

               Examples of statements which may be found to satisfy the
               “in furtherance” requirement include statements made to
               induce enlistment or further participation in the group’s
               activities; statements made to prompt further action on the
               part of conspirators; statements made to reassure members
               of a conspiracy’s continued existence; statements made to
               allay a co-conspirator’s fears; and statements made to keep
               co-conspirators abreast of an ongoing conspiracy’s
               activities.

 Perez, 989 F.2d at 1578 (internal citation omitted). On the other hand, “statements are

                                               14
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 15 of 17




 not in furtherance of the conspiracy if they are mere narratives, that is statements

 relating to past events, even those connected with the operation of the conspiracy

 where the statement serves no immediate or future conspiratorial purpose.” Id. at 1578

 (internal quotation marks omitted).

        The Tenth Circuit calls for “a construction of the ‘in furtherance’ requirement

 protective of defendants,” and applies this test “narrowly.” Id. The focus is “on the

 declarant’s intent in making the statement,” rather than on the statement’s effect. Id.

 However, “[n]o talismanic formula exists for ascertaining whether a particular statement

 was intended by the declarant to further the conspiracy and is therefore admissible in

 accordance with the agency theory of conspiracy.” Id. “To the contrary, this

 determination must be made by examining the context in which the challenged

 statement was made.” Id. at 1578–79.

        Applying this standard, the Court finds that Statement #1 and Statements #3

 through #14 were made “in furtherance” of the conspiracy. Such statements involve

 transactions to the conspiracy, including negotiations of narcotics sales and

 explanations regarding the narcotics that members of the conspiracy have or can

 obtain, and descriptions of members’ efforts to obtain narcotics from their sources. See

 United States v. Gutierrez, 48 F.3d 1134, 1137 (10th Cir. 1995) (recognizing that

 “statements of future intent that set transactions to the conspiracy in motion” meet the

 “in furtherance” requirement); United States v. Garcia, 994 F.2d 1499, 1505 (10th Cir.

 1993) (recognizing that statements concerning drug transactions were made in

 furtherance of the conspiracy); United States v. Beasley, 2016 WL 3676465, at *5 (D.

 Kan. July 1, 2016) (recognizing that calls reflecting discussions of the financing for

                                             15
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 16 of 17




 narcotics purchases, sources of narcotics supplies, and timing of drug transactions

 were made in furtherance of the conspiracy).

        Statement #2 presents a different question. The first and last sentences of

 Statement #2, which state that De La Rosa-Calderon had “blues” (fentanyl pills) and

 could obtain other narcotics, were clearly made in furtherance of the conspiracy and

 should be admitted into evidence under Rule 801(d)(2)(E). However, Statement #2

 also includes the following exchange:

                UC1 later asked Emilio, “You said you[r] mom’s boyfriend
                took one of them to Mexico . . . Oh he gave it to his plug, his
                plug for what? Emilio said, “He owed him like $5,000 for . . .
                coke and the blues. For some coca.”

 (ECF No. 94-1 at 2–3.) 7 The Court finds that this portion of Statement #2 does not

 further the conspiracy. Instead, it constitutes “idle chatter” that is merely a description

 of past events. See Rutland, 705 F.3d at 1252 (recognizing that “mere narrative

 declarations of past events” are not “in furtherance” of a conspiracy (internal quotation

 marks omitted)).

        Accordingly the Court will sustain the objection to the portion of Statement #2

 which purportedly discusses De La Rosa-Calderon taking a weapon to Mexico to repay

 drug debts and overrules the remaining objections to Statements #1 through #14.

                                        IV. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

        1.      The James Motions filed by Defendants De La Rosa-Calderon (ECF No.


        7
           According to the Government, this exchange suggests that De La Rosa-Calderon had
 taken an AR-15 rifle to Mexico and had provided it to his source of supply (i.e., his “plug”) to pay
 off drug debts. (ECF No. 94-1 at 2–3.)

                                                 16
Case 1:20-cr-00036-WJM Document 189 Filed 01/13/21 USDC Colorado Page 17 of 17




             129), E. DeHerrera (ECF No. 131), J. DeHerrera (ECF No. 47), and

             Pappas (ECF No. 81) are DENIED to the extent Defendants request an

             evidentiary hearing but GRANTED to the extent they request a pretrial

             evaluation of the Government’s statements proffered under Rule

             801(d)(2)(E); and

       2.    The specific objections raised by De La Rosa-Calderon, E. DeHerrera, J.

             DeHerrera, and Pappas are SUSTAINED IN PART and OVERRULED IN

             PART as described above.


       Dated this 13th day of January, 2021.

                                                BY THE COURT:



                                                __________________________
                                                William J. Martínez
                                                United States District Judge




                                           17
